           Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 1 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              12/29/2020
                                                                       :
RURAL & MIGRANT MINISTRY, ALIANZA                                      :
NACIONAL DE CAMPESINAS, EL COMITE DE                                   :
APOYO A LOS TRABAJADORES AGRÍCOLAS,                                    :
FARMWORKER ASSOCIATION OF FLORIDA,                                     :   20-cv-10645 (LJL)
MIGRANT CLINICIANS NETWORK, PINEROS Y                                  :
CAMPESINOS UNIDOS DEL NOROESTE, RURAL                                  :   OPINION & ORDER
COALITION, UNITED FARM WORKERS, and                                    :
UNITED FARM WORKERS FOUNDATION,                                        :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
UNITED STATES ENVIRONMENTAL PROTECTION :
AGENCY and ANDREW WHEELER,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs move for a temporary restraining order (“TRO”) and a preliminary injunction

enjoining a regulation of the Environmental Protection Agency (“EPA”), scheduled to be

implemented on December 29, 2020, from going into effect. Plaintiffs also move for a stay

pursuant to 5 U.S.C. § 705. For the following reasons, the TRO is granted and the Court will

stay the effective date of the challenged rule, until January 12, 2021, pursuant to 5 U.S.C. § 705,

pending a hearing on the application for a preliminary injunction.


    A. Statutory Background


        Congress passed the Federal Insecticide, Fungicide & Rodenticide Act (“FIFRA”) in

1947. 7 U.S.C. § 136, et seq. “As first enacted, FIFRA was ‘primarily a licensing and labeling

statute.’” N.Y. State Pesticide Coal., Inc. v. Jorling, 874 F.2d 115, 117 (2d Cir. 1989) (quoting


                                                         1
           Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 2 of 38




Ruckelshaus v. Monsanto Co., 467 U.S. 986, 991 (1984)). The original version of FIFRA

“primarily dealt with licensing and labeling.” Bates v. Dow Agrosciences LLC, 544 U.S. 431,

437 (2005). “Under the original version of FIFRA, all pesticides sold in interstate commerce had

to be registered with the Secretary of Agriculture. The Secretary would register a pesticide if it

complied with the statute’s labeling standards and was determined to be efficacious and safe.”

Id.

         In 1972, the statue was substantially revised through the adoption of the Federal

Environmental Pesticide Control Act. 86 Stat. 973 (“FEPCA”). As amended by the FEPCA,

FIFRA “was transformed from primarily a labeling law into a comprehensive scheme to regulate

the use, sale and labeling, of pesticides-partly through EPA registration of the substances,

including review, suspension and cancellation of registration.” Jorling, 874 F.2d at 117. “As

amended, FIFRA regulated the use, as well as the sale and labeling, of pesticides; regulated

pesticides produced and sold in both intrastate and interstate commerce; provided for review,

cancellation, and suspension of registration; and gave EPA greater enforcement authority.”

Bates, 544 U.S. at 437 (quoting Ruckelshaus, 467 U.S. at 991-92 (1984)).

         FIFRA requires the EPA “[t]o the extent necessary to prevent unreasonable adverse

effects on the environment . . . by regulation [to] limit the distribution, sale, or use in any State of

any pesticide that is not registered under this subchapter.” 7 U.S.C. § 136a. “Unreasonable

adverse effects on the environment” are defined as “any unreasonable risk to man or the

environment, taking into account the economic, social, and environmental costs and benefits of

the use of any pesticide.” Id. § 136(bb).

      B. Regulatory Background

         Pursuant to its authority under FIFRA, the EPA has implemented measures to protect

workers in two primary ways: (1) through specific use instructions and restrictions on pesticide


                                                   2
          Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 3 of 38




product labeling; and (2) through the Agricultural Worker Protection Standard (“WPS”). 80 Fed.

Reg. 67,496, 67,500.

       EPA adopted the WPS in 1974, after passage of the FEPCA, and revised the regulations

in 1992 and 2015. The WPS is a uniform set of requirements for farmworkers, pesticide

handlers, and their respective employers. Its purpose is “to expand protections against the risk of

agricultural pesticides without making individual product labeling longer and much more

complex.” Id. at 67,500. Its requirements are “generally applicable to all agricultural pesticides

and are incorporated onto agricultural pesticide labels by reference.” Id. The WPS provides a

comprehensive collection of pesticide management practices that apply to agricultural pesticide

use in crop production. Id. These requirements are “designed to reduce the risks of illness or

injury resulting from workers’ and handlers’ occupational exposures to pesticides used in the

production of agricultural plants on farms or in nurseries, greenhouses, and forests and also from

the accidental exposure of workers and other persons to such pesticides.” 40 C.F.R. § 170.1.

The WPS’s requirements are further intended “to reduce or eliminate exposure to pesticides and

[to] establish[] procedures for responding to exposure-related emergencies.” Id.

       “Workers” protected by the WPS are individuals who are employed to “perform[]

activities relating to the production of agricultural plants on an agricultural establishment . . .”

40 C.F.R. § 170.3. “Handlers” are individuals employed “by an agricultural establishment or

commercial pesticide handling establishment,” who are, inter alia, “mixing, loading, transferring,

or applying pesticides”; “[d]isposing of pesticides or pesticide containers”; “[h]andling opened

containers of pesticides”; “[a]cting as a flagger”; “[c]leaning, adjusting, handling, or repairing

the parts of mixing, loading, or application equipment that may contain pesticide residues”; or

“[a]ssisting with the application of pesticides.” Id.




                                                   3
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 4 of 38




       As revised in 1992, the WPS included two primary provisions for protection of nearby

individuals during pesticide application: (1) a prohibition on allowing or directing any worker to

enter or remain in a treated area; and (2) a general “do not contact” provision that stated that

“[t]he handler employer and the handler shall assure that no pesticide is applied so as to contact,

either directly or through drift, any worker or other person, other than an appropriately trained

and equipped handler.” 40 C.F.R. § 170.210(a).

   C. The 2015 Regulation


       When EPA promulgated the 1992 Rule, it estimated that approximately 10,000 to 20,000

incidents of physician-diagnosed pesticide poisonings occurred in the WPS-covered workforce

annually. That estimate was based on then-current data on occupational pesticide-related

incidents. 80 Fed. Reg. at 67,502.

       In the intervening years until 2015, EPA continued to seek “to ensure that the [WPS]

provides the intended protections effectively and to identify necessary improvements.” Id. at

67,499. After meetings with diverse stakeholders, the EPA concluded that the protections of the

WPS were not sufficient to ensure safety. The EPA found that, despite the “do not contact”

provisions, workers and bystanders continued to suffer contact with pesticides. The EPA

estimated that number of physician-diagnosed pesticide poisonings remained between 1,810 and

2,950 incidents annually, and that many of these exposures were avoidable. Id. at 67,502.

       One particular area of concern was spray drift, “the off-site movement through the air of

pesticide droplets or particles originating from pesticides applied as liquids or dry materials.” Id.

at 67,520. Spray drift can create risk for workers and bystanders outside of a treated area when

droplets or particles move outside the area being treated, during or after the pesticide application.

Id. The EPA found that “as much as 37% to 68% of acute pesticide-related illnesses in



                                                  4
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 5 of 38




agricultural workers are caused by spray drift.” 79 Fed. Reg. at 15,448; Compl. ¶ 32. It found

that another independent study examining 3,646 cases of acute pesticide illness determined that

the most common contributing factor was exposure to off-target pesticide drift. Id. at 15,448.

The EPA also cited a study which found that 14-24% of total occupational pesticide poisoning

could be attributed to off-target drift. Id. The study also found that over half of drift-related

cases were non-occupational. All of these studies were done in the period between 1992 and

2015, during which time the “do not contact” rule was in place.

       Based on its conclusions that the existing protections of the WPS were insufficient to

protect workers, handlers, and bystanders from exposure to pesticides, the EPA issued a

proposed rule revising the WPA. Id. at 15,450. The EPA determined that there was “strong

evidence that workers and handlers may be exposed to pesticides at levels that can cause adverse

effects and that both the exposures and the risks can be substantially reduced” through more

protective regulations. Id. at 15,446. The EPA concluded that “experiences such as those of

workers having to move to get out of the way of the tractor that was applying pesticide . . . and

workers being directly sprayed confirm EPA’s position that additional protections are necessary

during pesticide applications on farms and in forests.” 80 Fed. Reg. at 67,522.

       The proposed revisions to the WPS included a provision that would require a pesticide

handler to suspend spraying if an individual came within a specified distance of the area that was

being treated with pesticides. Id. The provision was intended to address the weaknesses and

failings of the “do not contact” rule. Id.

       The EPA published the proposed rule for notice and comment. Commenters raised

logistical problems with the distance elements of the proposal. In particular, commenters were

concerned that a handler might not be able to see whether or not any person came near the




                                                  5
            Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 6 of 38




treated area at all times during a pesticide application. Id. In response to these concerns, the

EPA revised the requirements so that a handler was required to suspend application of pesticide

only if a person came within a specified distance of the application equipment. Id. In the final

rule, this area around the application equipment was designated the “application exclusion zone”

(“AEZ”). The AEZ was “essentially a horizontal circle surrounding the application equipment

that moves with the application equipment.” Id. Handlers are required to “immediately suspend

a pesticide application if any other worker or other person, other than an appropriately trained

and equipped handler involved in the application, is in the application exclusion zone.” CFR §

170.505(b).

          As set forth in the final rule, the size of the AEZ depended upon the method of pesticide

application. As finalized, the AEZ extended 100 feet horizontally from the application

equipment when the pesticide is applied by: “(A) Aerially. (B) Air blast application. (C) As a

spray using a spray quality (droplet spectrum) of smaller than medium (volume median diameter

of less than 294 microns). (D) As a fumigant, smoke, mist, or fog.” Id. § 170.405(a)(1)(i-iii).

The AEZ would extend only 25 feet when spray quality was medium or larger (volume median

diameter of 294 microns or greater). Id. The EPA concluded that this distinction was warranted

by the fact that pesticide sprayed as larger droplets was less susceptible to drift. 80 Fed. Reg. at

67,523.

          The EPA also concluded that the AEZ would extend beyond the boundaries of the

agricultural establishment. Id. at 67,524. The EPA offered three reasons for doing this: First, it

would “address[] more of the worker drift cases, where workers are within 100 feet of the

agricultural establishment.” Id. The EPA noted that “[o]ut of 17 incidents identified in the

comments, only one would have been prevented if the application exclusion zone was limited to




                                                   6
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 7 of 38




the boundaries of the agricultural establishment as provided in the proposed rule.” Id. Second,

“the existing requirement that the handler must assure the pesticide is applied in a way that does

not contact workers or other persons already extends beyond the boundary of the agricultural

establishment.” Id. Finally, “the application exclusion zone would extend a maximum of 100

feet beyond the boundary of an agricultural establishment only for the length of time it takes for

the equipment applying the pesticide to pass by, so this should not shut down roads or access

points for long periods of time.” Id.

       During the comment period, some commenters objected to the AEZ provision on the

ground that the “do not contact” provision provided adequate protections for workers and

bystanders. Id. at 67,520-21. The EPA concluded that the “do not contact” provision—the

primary protection in the WPS for workers and bystanders outside of a treated area—was

insufficient to prevent people from being sprayed with pesticides. It explained:

       EPA disagrees with the assertion that the “do not contact” requirements, along with
       the other protections on pesticide labels, are by themselves sufficient to protect
       workers and bystanders from being directly contacted by pesticides that are applied.
       First, many commenters cited incidents where people were directly exposed to
       pesticide applications, even if there was disagreement about how regularly these
       types of incidents happen. Second, EPA’s risk assessments and registration
       decisions are based on the premise that the WPS protections effectively prevent
       people (workers and bystanders) from being sprayed directly. In other words,
       incidents where workers or bystanders are sprayed directly result in people being
       exposed to pesticides in a way that is not considered in EPA’s risk assessments or
       registration decisions.

Id. at 67,521.

       The AEZ provision went into full effect in January 2018.

D. The 2020 Regulation

       On November 1, 2019, the EPA published a proposal to roll back provisions of 2015

Rule that related to the AEZ. 84 Fed. Reg. 58,666. According to the EPA, it had solicited

comments in the spring of 2017 on regulations that “may be appropriate for repeal, replacement


                                                 7
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 8 of 38




or modification” in accordance with Executive Order 13777, Enforcing the Regulatory Reform

Agenda. Id. at 58,668. Twenty-five commenters provided input on the AEZ provision pursuant

to the Executive Order, including “USDA, State pesticide regulatory agencies, State

organizations, an organization representing Tribal pesticide regulators, a local government

advisory committee, an agricultural coalition, farm bureau federations, growers, grower

organizations, farmworker advocacy organizations, a public health association, a retailer

organization and private individuals.” Id. Commenters raised concerns about “the ability of

states to enforce the requirement, . . . a need for clarity about how the requirement was intended

to work, . . . problems with worker housing near treated areas, and the perception of increased

burden on the regulated community.” Id. In response to comments received through the

Regulatory Reform Agenda process, EPA solicited feedback on the AEZ requirements from the

Pesticide Program Dialogue Committee (“PPDC”). In sum, according to the EPA, “[r]equests

from SLAs [i.e. State Lead Agencies] to clarify and simplify WPS AEZ requirements, together

with comments received through the Regulatory Reform Agenda process and input from the

PPDC, prompted EPA’s decision to develop this proposed rule.” Id.

       The proposed rule made a number of revisions to the AEZ. First, it limited the AEZ to

the boundaries of the agricultural establishment on which the pesticides were being sprayed. Id.

at 58,668. Second, it revised the provision requiring handlers to suspend application of

pesticides when workers or other people were present in the AEZ to clarify that the application

could be resumed once no workers or other person remained in the AEZ. Id. Third, the EPA

proposed to eliminate the requirement that the AEZ extend for 100 feet when pesticides with

small droplet sizes are being sprayed, replacing it with an across-the-board AEZ of 25 feet for

droplets of all sizes. Id. Fourth, the EPA proposed to amend the AEZ requirements to allow




                                                 8
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 9 of 38




pesticide handlers to make or resume an application despite the presence of certain types of

individuals within the treated area or AEZ: (1) Appropriately trained and equipped handlers

involved in the application; (2) Persons not employed by the establishment in an area subject to

an easement that prevents the agricultural employer from temporarily excluding those persons

from that area; and (3) Owners of the agricultural establishment and their immediate family

members who remain inside closed buildings, housing, or shelters on the establishment. Id.

       The EPA received 126 comments on the proposed rollback. 110 opposed the changes,

including plaintiffs in this action, while 16 commenters supported the changes. Commenters

supporting the rule noted “that [the] changes would result in improved enforceability and

compliance while maintaining other protections intended the ensure the safety of workers or

other persons from contact during pesticide applications.” 85 Fed. Reg. at 68,765.

       Some commenters opposing the rule objected that the EPA, in formulating the 2020 rule,

had failed to justify the change in its position since it had promulgated the 2015 Rule. Id. at

68,766. “These commenters argued that the proposed rule rests on new conclusions based

substantially on the same evidence the agency considered when reaching the opposite

conclusions in 2015.” Id. These commenters further argued that it was arbitrary and capricious

for the EPA “to limit the AEZ without new evidence just five years after establishing the AEZ

with no explanation of why EPA’s assessment of those facts in 2015 was incorrect.” Id.

Commenters also challenged the EPA’s reliance on feedback solicited and received in three

venues: (1) Training and outreach to state pesticide regulatory agencies; (2) as part of EPA’s

“Regulatory Reform Agenda” efforts in 2017; and (3) two meetings of the Pesticide Program

Dialogue Committee (“PPDC”) in 2017. Id.

       The EPA responded that the AEZ provisions were being altered because they were




                                                 9
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 10 of 38




unworkable and difficult to administer. Id. It asserted that it had received comments from state

regulatory authorities reflecting concerns about the AEZ’s complexity and its enforceability, and

“that it would be difficult for states to provide compliance assistance in the absence of clear

guidance from the Agency.” Id.

       The EPA pointed to two guidance documents it had issued to attempt to clarify the AEZ

provision. The first, issued in April 2016, had indicated that pesticide applications that had been

suspended due to the presence of people in the AEZ could resume once a handler had taken

measures to ensure that those individuals would not be contacted by the spray. Id. at 68,766-67.

The EPA continued to hear from state regulatory agencies about enforcement challenges and

complexity of the AEZ provision. Id. at 68,767. In February 2018, the EPA issued new

guidance which “addressed the off-establishment AEZ by explaining what steps to take when

someone enters the AEZ that is located off the establishment, when and under what

circumstances handlers can resume pesticide applications that have been suspended, as well as

providing more detail about how to evaluate situations and what measures can be taken when

people are within the AEZ but off the establishment.” Id. The new guidance indicated that,

when a person who is located off the establishment enters the AEZ, the handler’s responsibility

is to suspend the application of the pesticide, to evaluate the situation to determine if she can

resume the application without contacting anyone, and only then to resume. The guidance also

indicated that a handler could resume pesticide application even if people beyond the boundary

of the agricultural establishment were within the AEZ, so long as the handler could “ensure that

the pesticide will not contact any persons that are in this portion of the AEZ area.” Id.

Environmental Protection Agency, Agricultural Worker Protection Standard (WPS) Application

Exclusion Zone (AEZ) Requirements Fact Sheet (Feb. 15, 2018) at 3-4. The EPA continued to




                                                 10
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 11 of 38




hear from state regulators who were concerned that the guidance conflicted with the text of the

regulation itself, and that they would be “on shaky ground were we to ignore the plain language

of the Standard and regulate based on interpretative guidance.” 85 Fed. Reg. at 68,767. The

EPA thus responded that the revised regulations were necessary in order to clarify the scope of

the AEZ provision. Id. at 68,769 (“Despite EPA’s best efforts to offer clarity and a workable

solution through guidance, incongruity remains between EPA’s interpretation of the “suspend”

requirement as a temporary measure until handlers take appropriate steps and how others may

interpret the language at 40 C.F.R. 170.505(b) to mean something more strict or permanent.”).

       Other commenters, including Plaintiffs, provided evidence that pesticide exposures were

continuing to occur, including first-hand accounts of bystanders and farmworkers being sprayed

and, in some case, experiencing serious health impacts. Id. at 68,769. Commenters including

Plaintiffs also submitted evidence that the AEZ should be expanded, rather than eliminated,

because its current radius was not sufficient to protect workers from drift. Commenters asserted

that the EPA had correctly concluded in 2015 that the “do not contact” provisions were not

sufficient to protect safety and that the AEZ provision should be maintained. Id. at 68,768-69.

According to the commenters, the role of the AEZ was to “proactively protect[] against pesticide

poisoning by requiring the suspension of application before anyone is sprayed while in contrast

the “Do Not Contact” provision can be enforced only after contact with pesticides has occurred.”

Id. at 68,768. Commenters pointed to two separate incidents in California where fieldworkers on

a farm sought medical treatment after exposure to pesticides during an application that took place

less than 100 feet away on a neighboring farm. Id. at 68,768. In both cases, California, which

has state law requirements mirroring those of the 2015 Rule, issued administrative civil penalties

for the spray. Id.




                                                11
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 12 of 38




       In response to the concerns of the objecting commenters, the EPA justified its changes to

the AEZ on the ground that the “do not contact” rules, coupled with new training requirements

imposed by the 2015 Rule, were sufficient to protect workers and bystanders from pesticide

spray. Id. at 68,764-65. According to the EPA, bystanders would still be protected by the “do

not contact” provision of the WPS, because “[i]f a handler has any reason to believe that workers

or bystanders may be contacted by a pesticide during a pesticide application, the application

should not take place until either those individuals leave the area or the handler can take

measures to ensure that contact will not occur.” Id. at 68,765. As a result, the EPA concluded

that “the AEZ imposes burdens that are disproportionate to the need for the extra measure of

assurance the AEZ is intended to provide.” Id. at 68,768.

       According to the EPA, the comments regarding the preventative benefits of the AEZ

provision reflected “a misplaced emphasis on creating easily proven violations, irrespective of

adverse effects.” Id. at 68,769. The EPA stated that it “is not aware of any AEZ violation

having been enforced without pesticide without contact [sic] occurring first, such as the two

cases in California.” Id. at 68,770. This fact, the EPA reasoned, provided further support for the

proposition that the “do not contact” provision was sufficient to provide worker safety. Id.

       The Final Rule is scheduled to take effect December 29, 2020.

       E. The Instant Litigation

       Petitioners filed suit challenging three aspects of the Final Rule, alleging that the EPA

arbitrarily and capriciously promulgated them in violation of FIFRA. First, they challenge the

roll back of the provision of the 2015 Rule that requires the AEZ to apply off the property (the

“Boundary Provision”). Second, they challenge the Final Rule’s exception to the AEZ for

individuals who are not employees of the agricultural establishment and who are on an easement




                                                 12
        Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 13 of 38




on the property (the “Easement Provision”). Third, they challenge the roll back of the aspect of

the AEZ provision which mandates a 100-foot AEZ for pesticides sprayed in the form of small

droplets which are more susceptible to drift (the “Droplet Provision”).

   F. The Parties

       Plaintiffs are a group of non-profit and membership organizations each of which provides

services for, and advocates on behalf of, farmworking communities including in the areas of

education, healthcare, safety training, leadership development, labor organizing, immigration and

legal support, and policy advocacy. Dkt. No. 1 (“Compl.”) ¶¶ 10-19. The organizations vary in

the geographical territory in which they provide services and in their particular missions. Each

of the Plaintiffs, however, represents or provides services for farmworkers, and each is

dedicated, in part, to improving farmworker working and living conditions. Several of the

Plaintiff organizations have a particular focus on preventing the harms caused by pesticide

exposure.

       RMM is a New York State non-profit organization that serves rural migrant communities

by supporting farmworkers that are advocating to improve their own working and living

conditions and administering educational programs for farmworkers and rural children. See

Compl. ¶ 10; Witt Decl. ¶¶ 2-3. Alianza is a national non-profit farmworker organization,

composed of 15 member organizations, that supports the development of leadership among

farmworking women through national organizing, public education and outreach, and federal

policy-advocacy. See Compl. ¶ 11; Trevino-Sauceda Decl. ¶ 2. CATA is a non-profit

farmworker organization operating in parts of New Jersey, Pennsylvania, and Maryland

dedicated to improving workers’ rights, workplace health and safety, immigrants’ rights, and

food justice. Compl. ¶ 12; Cully Decl. ¶¶ 1-2. Among other things, CATA provides safety

training to farmworkers, including about pesticide safety practices. Cully Decl. ¶¶ 5-6. FWAF


                                                13
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 14 of 38




is a non-profit organization based in Florida that conducts programs and activities to support the

development of leadership and activism among low-income communities of color that are

disproportionately affected, among other things, by pesticide exposure and health issues. Compl.

¶ 13. MCN is a national non-profit organization with more than 10,000 constituent clinicians

who work in community health centers and other health care delivery sites to provide healthcare

for migrants, including farmworkers and those who live near farms. Compl. ¶ 14. “MCN’s

overarching goal is to improve the quality of health care and increase access to care for

immigrants and other underserved populations.” Liebman Decl. ¶ 4. Among MCNs services is

“clinician training to help clinicians recognize and identify illnesses resulting from exposure to

pesticides.” Id. ¶ 5. PCUN is a farmworker union in Oregon whose “mission is to empower

farmworkers to recognize and take action against systematic exploitation and all of its effects,”

Compl. ¶ 15; its programs include an initiative to combat harms caused by exposure to

pesticides, including through policy advocacy and litigation, Lopez Decl. ¶ 3, 6, 8. Rural

Coalition is a non-profit that advocates for farmers, ranchers, farmworkers, and rural

communities through policy advocacy, litigation, and direct services. Compl. ¶ 16; Picciano

Decl. ¶ 6. “The Rural Coalition’s farmworker member group represent workers whose work is

largely concentrated in the harvest of fresh fruits and vegetables” that are often treated with

“massive amounts of pesticides.” Id. ¶ 7. UFW is a national farmworker union with a

membership of over 45,000 that engages in labor organizing and policy advocacy. Compl. ¶ 17;

Romero Decl. ¶ 2-5. UFW Foundation is a sister organization to UFW. It serves over 100,000

farmworkers and low-income community members in Californa and Arizona and engages in

policy advocacy, immigration and legal representation, worker education and outreach

initiatives, and other direct services. Fernandez Decl. ¶ 1-4.




                                                 14
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 15 of 38




        Each of the Plaintiff organizations serves workers on farms where pesticides are sprayed.

Several declarations filed in support of the instant motion contain testimony indicating a high

prevalence of pesticide exposure among farmworkers and residents in agricultural

communities—including among Plaintiffs’ members—and the harmful effects that result from

such exposure. For example, CATA “estimate[s] that about 30% of the workers [it] visits

experience some symptoms related to pesticide exposure—generally ranging from nausea,

headaches and skin rashes to occasional more severe symptoms,” including “cancer and

prolonged medical disability.” Culley Decl. ¶ 6, 11. Others also regularly report exposures that

occur from pesticide drift. See Lopez Decl. ¶ 5. (“Many of PCUN’s members have experienced

the effects of exposure to pesticides. These symptoms include headaches, dizziness, fatigue,

sleeplessness, nausea, and vomiting.”); Picciano Decl. ¶ 8 (“[w]e have heard of workers who

were directly sprayed with agricultural chemicals and suffered severe illness as a result,

including kidney disease and other serious diseases that affect them their entire lives and can

render workers unable to work. Our members also regularly report exposures that occur from

pesticide drift.”).

        Plaintiffs’ declarations attest that while the effects from exposure vary, they are

sometimes devastating. For example, Mily Revino-Sauceda, the co-founder and Executive

Director of Alianza, declared:

        [O]ne Florida farmworker woman suffered life-long injuries as a result of her
        pesticide exposure, ultimately losing her sight and experiencing severe kidney
        failure. She is now blind and on dialysis, her physical movements are severely
        limited, and she frequently suffers from headaches and dizziness. We have heard
        similar stories from women in different parts of the country including California,
        Arizona, New York, and Maryland. Some of these women were exposed to
        pesticides while they were pregnant and suffered miscarriages as a result of the
        exposure, or severe pregnancy complications. The vast majority of farmworker
        women who have been subject to pesticide exposure, were exposed to these
        pesticides through off-target pesticide drift. Too many members have experienced



                                                 15
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 16 of 38




       short term effects such as eye and skin irritation, rashes, blisters, headaches, nausea,
       dizziness and fatigue; as well as long-term effects, including cancers, brain and
       nervous system damage, damage to lungs, liver, kidneys, and other internal organs,
       miscarriages, birth defects, infertility, or permanent loss of senses. Many of these
       women received no notice that pesticides were being administered to the
       surrounding area before the exposures occurred.

Trevino-Sauceda Decl. ¶ 11.

       Jessica Culley, General Coordinator for CATA, described an incident in which:

       a CATA member was exposed to pesticide drift from a tractor that was spraying
       chemicals from a distance of around 100 feet. As a result of the exposure, the
       worker developed severe skin rashes, open skin wounds, diarrhea and nausea that
       lasted weeks after the initial exposure. The worker is now permanently disabled
       due to illness developed as a result of the incident.”

Cully Decl. ¶ 12

       Although farmworkers themselves may be most often affected by pesticide exposure, the

record also reflects that the families of farmworkers including their children, and other non-

farmworking members of agriculture communities may be at risk. See Trevino-Sauceda Decl. ¶

10 (“Farmworkers living on the farm establishment or property bordering the farm establishment

have consistently raised the issue of off-target pesticide drift . . . farmworkers women have

communicated that pesticide from off-target drift has landed on their homes, personal items and

clothing, and, in many instances, directly onto them and their children”); Lopez Decl. ¶ 5

(“[M]any PCUN members live very close to areas where pesticides are applied. As a result,

those members—along with their children—are threatened by exposure to dangerous pesticides

even when they are not at work, because pesticides drift from fields to their homes. Some

farmworker housing is only a few feet from fields where pesticides are sprayed, and people can

be exposed to pesticides even when they are indoors.”). For example, one declarant attested:

       I know of two schools in Woodburn, Oregon that are located very close to
       agricultural fields. On numerous occasions, I have seen pesticides being applied to
       those fields. PCUN’s members with children at these schools are afraid that their
       children will be exposed to pesticide drift while playing outside at recess. Having


                                                 16
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 17 of 38




       seen how close the pesticide spray comes to the schools, I am also concerned about
       the safety of these children, especially with pesticides like chlorpyrifos that harm
       children’s brains.

Lopez Decl. ¶ 7. That is in part because pesticide spray can drift from the field for which it is

intended to neighboring properties. For example, Eriberto Fernandez, the Strategic Campaigns

Coordinator for the UFW Foundation, explained:

       As part of my job, I have witnessed heartbreaking incidents of workers who have
       developed illnesses with long term consequences from their exposure to pesticides,
       some of which were caused by spray from pesticide application that drifted across
       farm property boundary lines . . . In particular, in May 2017 an orchard in
       Bakersfield, California was spraying its crops with pesticides. The pesticide spray
       drifted into an adjacent field where several UFW Foundation members were
       working. The UFW Foundation members in the adjacent cabbage field exposed to
       the pesticides spray experienced severe eye and skin irritation, nausea, vomiting,
       and numbing of the mouth and tongue. Several of the workers had to receive
       emergency medical treatment to relieve them of the conditions they experienced as
       a result of the exposure to the pesticides. On another occasion in 2018, I arrived at
       the scene of a pesticide exposure incident near Bakersfield, CA. When I drove up
       to the field, the paramedics had already stripped all the workers of their clothes. I
       saw workers with horrible skin rashes. I later learned that the cause of the pesticide
       exposure was aerial drift from pesticide spray from a nearby field which had just
       been treated with pesticides.

Fernandez Decl. ¶¶ 11-13.

                                   PROCEDURAL HISTORY

       Plaintiffs initiated this action by a complaint filed on December 16, 2020. The case was

filed as related to New York v. Environmental Protection Agency, 20-cv-10645 (S.D.N.Y.), an

action filed on the same day, also challenging the Final Rule, brought by five States and several

of the instant plaintiffs. On December 18, 2020, Plaintiffs filed a proposed order to show cause

why the Final Rule should not be enjoined or stayed, Dkt. No. 14, along with a memorandum of

law arguing that either a preliminary injunction or a TRO was appropriate, as well as

declarations in support of the motion, Dkt. Nos. 15-25. The same day, the Court ordered the

Government to show cause, by December 22, 2020, why Plaintiffs should not be granted a TRO



                                                 17
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 18 of 38




and/or preliminary injunction. Dkt. No. 26. The Government filed a brief opposing injunctive

relief on December 22, 2020. The Court held oral argument on Plaintiffs’ motion on December

23, 2020. At argument, the Court noted the expedited nature of the proceeding and made clear

that the only application it was considering was for temporary relief, and not for a preliminary

injunction.

                                       LEGAL STANDARD

       The standards for a temporary restraining order are identical to those for a preliminary

injunction, although the record for a temporary restraining order and the Court’s conclusions are

necessarily more preliminary. In order to obtain a preliminary injunction or a TRO, the plaintiffs

must establish that: (1) they are likely to succeed on the merits; (2) they are likely to suffer

irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in their

favor; and (4) an injunction is in the public interest. See Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008). When the injunction would affect government action taken pursuant to a

regulatory scheme, the plaintiff must show a “clear or substantial” likelihood of success on the

merits. Sussman v. Crawford, 488 F.3d 136, 140 (2d Cir. 2007). “A showing of irreparable

harm is ‘the single most important prerequisite for the issuance of the preliminary injunction.’”

New York v. U.S. Dep’t of Educ., 2020 WL 4581595, at *5 (S.D.N.Y. Aug. 9, 2020) (quoting

Faively Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009)). The standard

for a stay under 5 U.S.C. § 705 is the same as or similar to the standard for a preliminary

injunction. See Bauer v. DeVos, 325 F. Supp. 3d 74, 104-05 (D.D.C. 2018). As the Second

Circuit put it years ago, a “stay of an order of an administrative agency may be granted when the

following conditions are met: (a) Where the petitioner is likely to prevail on the merits of its

appeal; (b) Where the petitioner has shown that without a stay it will suffer irreparable injury; (c)




                                                  18
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 19 of 38




Where there is no substantial harm to other interested persons; and (d) Where the public interest

will not be harmed.” E. Air Lines v. Civil Aeronautics Bd., 261 F.2d 830, 830 (2d Cir. 1958)

(citing Va. Petroleum Jobbers Assoc. v. Fed. Power Comm’n, 259 F.2d 921 (D.C. Cir. 1958)).

The Court need not decide whether the appropriate standard is clear or substantial likelihood of

success for a preliminary injunction or the likelihood of success as articulated by Eastern Air

Lines. Plaintiffs’ showing satisfies both standards at this stage.

                                                DISCUSSION

    A. Standing

        “Article III of the Constitution limits federal courts to deciding ‘Cases’ and

‘Controversies.’ For a legal dispute to qualify as a genuine case or controversy, at least one

plaintiff must have standing to sue.” Dep't of Com. v. New York, 139 S. Ct. 2551, 2565, 204 L.

Ed. 2d 978 (2019); see U.S. Const. art. III, § 2. To have standing, a plaintiff must “present an

injury that is concrete, particularized, and actual or imminent; fairly traceable to the defendant's

challenged behavior; and likely to be redressed by a favorable ruling.” Davis v. Fed. Elec.

Comm’n, 554 U.S. 724, 733 (2008); see also New York v. Dep’t of Homeland Sec., 969 F.3d 42,

59 (2d Cir. 2020) (“‘to establish standing for a preliminary injunction, a plaintiff cannot rest on .

. . mere allegations . . . but must set forth by affidavit or other evidence specific facts’ that

establish the ‘three familiar elements of standing: injury in fact, causation, and redressability.’”)

(quoting Cacchillo v. Insmed, Inc., 638 F.3d 401, 404 (2d Cir. 2011)). “[F]uture injuries . . .

‘may suffice if the threatened injury is certainly impending, or there is a substantial risk that the

harm will occur.’” Id. (citing Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014)).

        There are two ways for an organization to establish standing: (1) as a representative of its

members, or (2) on its own behalf. See Brooklyn Ctr. for Indep. of the Disabled v. Bloomberg,

290 F.R.D. 409, 415-16 (S.D.N.Y. 2012).


                                                   19
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 20 of 38




       “An association has standing to bring suit on behalf of its members when ‘(a) its

members would otherwise have standing to sue in their own right; (b) the interests it seeks to

protect are germane to the organization's purpose; and (c) neither the claim asserted nor the relief

requested requires the participation of individual members in the lawsuit.’” Id. (quoting

Disability Advocs., Inc. v. N.Y. Coal. for Quality Assisted Living, Inc., 675 F.3d 149, 157 (2d

Cir.2012)). “The first two of these requirements are constitutional in nature; the third is

‘prudential’ and ‘best seen as focusing on . . . matters of administrative convenience and

efficiency.’” Id. (quoting All. for Open Soc’y Int’l, Inc. v. USAID, 651 F.3d 218, 229 (2d

Cir.2011)).

       To establish standing to sue on its own behalf, an organization must establish that absent

relief, it will be forced “to divert money from its other current activities to advance its

established organizational interests[.]” Centro de la Comunidad Hispana de Locust Valley v.

Oyster Bay, 868 F.3d 104, 110 (2d Cir. 2017); see also Nnebe v. Daus, 644 F.3d 147, 156 (2d

Cir. 2011). “[O]nly a perceptible impairment of an organization’s activities is necessary for

there to be injury-in-fact.” Nnebe, 644 F.3d at 156; see Havens Realty Corp. v. Coleman, 455

U.S. 363, 379 (1982). This Circuit has held that organizational plaintiffs challenging an agency

rule can meet this standard where they are “dedicated to providing an array of legal and social

services” and, in response to a proposed federal rule they are forced to “expend[] significant

resources to mitigate the [r]ule’s impact on those they serve,” because such expenditures require

a “diver[sion of] resources that would otherwise have been available for other programming.”

Homeland Sec., 969 F.3d at 61.

       Based on the papers before the Court, at least two plaintiffs, UFW and RMM, have

established standing—the former as a representative and the latter on its own behalf. Because




                                                  20
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 21 of 38




“[i]t is well settled that where, as here, multiple parties seek the same relief, ‘the presence of one

party with standing is sufficient to satisfy Article III’s case-or-controversy requirement,’” Oyster

Bay, 868 F.3d at 109 (quoting Rumsfeld v. Forum of Acad. and Inst. Rights, Inc., 547 U.S. 47, 52

n.2 (2006)), and because the issue of standing has not been fully briefed or argued by the parties,

the Court at this stage declines to evaluate whether the other named plaintiffs have standing

under either applicable theory.

       UFW is a union with a “total membership of over 45,000” farmworkers. Romero Decl. ¶

2.1 As discussed in the Irreparable Harm section infra, implementation of the final rule will

create a “substantial risk” that Plaintiffs’ members will be exposed to harm, see Davis, 554 U.S.

at 733, meaning that its members would have standing to sue in their own right. The interests it

is seeking to protect are germane to the organization’s purpose, which is, in part, to “advocat[e]

for policies to protect farmworkers, especially regulations restricting the use of and exposure to

pesticides because of the extreme toxicity of these chemicals.” Romero Decl. ¶ 5. Finally,

“neither the claims asserted nor the relief requested require the participation of individual

members . . . as the complaint seeks . . . injunctive relief rather than damages. Bloomberg, 290

F.R.D. at 416. Thus, UFW is an association that has standing to challenge the Final Rule on

behalf of its members.

       RMM, in turn, has established standing to sue on its own behalf. RMM is “a statewide,

non-profit organization founded in 1981 that advocates for, and works closely with, rural and

migrant communities” by advocating for and providing education and empowerment programs to

farmworkers and rural youth. Witt Decl. ¶¶ 2-3. RMM’s Executive Director declared that the




1
 Because the declarations are not challenged and the Government has not yet had discovery, the
Court accepts the averments of the declarations as true for purposes of this motion.


                                                  21
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 22 of 38




Final Rule will “cause RMM to divert time and money away from the other programs [it] offers

to provide training and education on the new rule,” including outreach to farmworkers and to

“schools, churches, and other community spaces that are located nearby agricultural

establishments and that face an increased risk of pesticide drift exposure under the new rule.” Id.

¶ 7. Moreover, because of the COVID-19 pandemic, in order to implement such outreach, RMM

will “have to increase [its] online offerings, which requires money and resources to expand [its]

technology and make sure the farmworkers have the technology needed to participate, including

sourcing and providing laptops to them.” Id. ¶ 8. Defendants have not disputed this evidence or

argued that it is insufficient to establish that RMM has standing to sue on its own behalf. Thus,

while it is a sufficient under Article III that UFW has standing to sue as representatives of their

members, the Court also holds that at least RMM has standing to sue on its own behalf because

the Final Rule will cause it to “divert money from its other current activities to advance its

established organizational interests[.]” Oyster Bay, 868 F.3d at 110; see Homeland Sec., 969

F.3d at 61.

   B. Likelihood of Success on the Merits of FIFRA Claim

       In order for a petitioner to receive a preliminary injunction or TRO against government

action taken in the public interest pursuant to a statutory or regulatory scheme, the party must

show a “clear or substantial likelihood of success on the merits.” Stagg P.C. v. U.S. Dep’t of

State, 158 F. Supp. 3d 203, 208 (S.D.N.Y. 2016) (quoting Sussman, 488 F.3d at 140)).

       FIFRA provides its own judicial review provision. See 7 U.S.C. § 136n. Under that

provision, “final actions of the [EPA] Administrator not committed to the discretion of the

Administrator by law are judicially reviewable by the district courts of the United States.” Id.

Because FIFRA provides its own mechanism for judicial review, the cause of action for

challenging agency actions under FIFRA does not arise under the APA. See Defs. of Wildlife v.


                                                 22
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 23 of 38




Adm’r, 882 F.2d 1294, 1303 (8th Cir. 1989). However, final actions of the Administrator under

FIFRA are evaluated under the same standards of review provided in the APA. See Friends of

Animals v. U.S. Env’t Prot. Agency, 383 F. Supp. 3d 1112, 1120 (D. Or. 2019).

       Under the Administrative Procedure Act (“APA”), a reviewing court shall “hold unlawful

and set aside agency action, findings, and conclusions found to be arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). The Court’s

scope of review under the deferential “arbitrary and capricious standard” is “narrow.” Dep’t of

Com., 139 S.Ct. at 2569 (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983)) (internal quotation marks omitted). Agency action is

arbitrary and capricious when it fails to “examine the relevant data and articulate a satisfactory

explanation for its action” or when it has “entirely failed to consider an important aspect of the

problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” State Farm, 463 U.S. at 43-44. The Court thus “determine[s] only whether

the [agency] examined ‘the relevant data’ and articulated ‘a satisfactory explanation’ for [its]

decision, ‘including a rational connection between the facts found and the choice made.’” Dep’t

of Com., 139 S.Ct. at 2569 (quoting State Farm, 463 U.S. at 43)). The Court may not substitute

its judgment for that of the agency, id., but must confine itself to determining whether the agency

has engaged in “reasoned decisionmaking,” Allentown Mack Sales & Serv., Inc. v. NLRB, 522

U.S. 359, 374 (1998); see also SEC v. Chenery Corp., 318 U.S. 80, 94 (1943) (“[T]he orderly

functioning of the process of review requires that the grounds upon which the administrative

agency acted be clearly disclosed and adequately sustained.”).

       “Agencies are free to change their existing policies as long as they provide a reasoned




                                                 23
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 24 of 38




explanation for the change.” Encino Motorcars, LLC v. Navarro, 136 S.Ct. 2117, 2125 (2016);

see also Nat. Cable & Telecom. Ass’n v. Brand X Internet Serv., 545 U.S. 967, 981-82 (2005).

When an agency changes prior policy, the agency need not demonstrate “that the reasons for the

new policy are better than the reasons for the old one; it suffices that the new policy is

permissible under the statute, that there are good reasons for it, and that the agency believes it to

be better, which the conscious change of course adequately indicates.” FCC v. Fox Television

Stations, Inc., 556 U.S. 502 (2008). Still, Congressional legislation is not a blank check upon

which each succeeding administration can write its policy preferences without regard to the

evidence before the agency, the factual findings upon which the agency based its prior policy, or

the dictates of reason. See generally, State Farm, 463 U.S. at 43. For example, when an agency

rescinds a prior regulation, “such action requires ‘a reasoned analysis for the change beyond that

which may be required when an agency does not act in the first instance.’” Fox, 556 U.S. at 514

(quoting State Farm, 463 U.S. at 42). When changing course, the agency must “show that there

are good reasons for the new policy,” and “display awareness that it is changing position.” Fox,

556 U.S. at 515. Moreover, an agency must “provide a more detailed justification than what

would suffice for a new policy created on a blank slate . . . when, for example, its new policy

rests upon factual findings that contradict those which underlay its prior policy.” Id. “It would

be arbitrary and capricious to ignore such matters.” Id. In addition, “a reasoned explanation is

needed for disregarding facts and circumstances that underlay or were engendered by the prior

policy.” Id. at 515-16. “[A]n unexplained inconsistency in agency policy is a reason for holding

an interpretation to be an arbitrary and capricious change from agency practice.” Encino

Motorcars, 136 S. Ct. at 2126.

       In reviewing agency action, “a court is ordinarily limited to evaluating the agency’s




                                                 24
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 25 of 38




contemporaneous explanation in light of the existing administrative record.” Dep’t of Com., 139

S.Ct. at 2573 (citing Vermont Yankee Nuclear Power Corp. v. Nat. Res. Def. Council, Inc., 435

U.S. 519, 549 (1978)). “[A] court may not reject an agency’s stated reasons for acting simply

because the agency might also have had other unstated reasons.” Id. Relatedly, “a court may not

set aside an agency’s policymaking decision solely because it might have been influenced by

political considerations or prompted by an Administration’s priorities.” Id. However, the

explanation the agency provides in litigation for its action must be congruent with “what the

record reveals about the agency’s priorities and decisionmaking process.” Id. at 2575. An

agency cannot adopt a different rationale to justify its decisionmaking for the purposes of

litigation, id., nor can a Court find an agency’s rulemaking to have been arbitrary and capricious

on the assumption that the agency acted for different reasons than those reflected in the

administrative record, id. at 2573.

       On the current record, Petitioners have shown a substantial likelihood of success on the

merits on their claim that the EPA violated FIFRA’s procedural requirements in promulgating

the challenged portions of the Final Rule. The justifications for those portions of the Final Rule

proffered by the EPA do not satisfy the requirement that the agency “examine the relevant data

and articulate a satisfactory explanation for its action including a rational connection between the

facts found and the choice made.” State Farm, 463 U.S. at 43 (internal quotations marks and

citation omitted). Moreover, for each of the three proposed changes to the AEZ provision that

Petitioners challenge, the EPA bases the Final Rule on factual findings that contradict those

which underlay the EPA’s prior policy, and EPA has neither provided a reasoned explanation for

disregarding the facts which undergirded EPA’s prior policy nor provide the requisite more

detailed justification necessary under Fox.




                                                25
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 26 of 38




       The EPA has not adequately supported the Boundary Provision of the Final Rule. The

EPA justified limiting the AEZ to the boundaries of an agricultural establishment based

principally on what it stated were difficulties in enforcing the 2015 Rule.2 The agency

undoubtedly was “permitted to consider costs and benefits as well as enforcement issues when

establishing rules and regulations.” Cellular Phone Taskforce v. F.C.C., 205 F.3d 82, 92 (2d Cir.

2000). However, the agency’s discussion of enforcement difficulties does not reflect that the

agency made an independent judgment after examining the relevant data. See Dep’t of Com.,

139 S.Ct. at 2569. Indeed, the agency did not articulate any particular enforcement difficulties

that the State Lead Agencies (“SLAs”)—state pesticide regulatory agencies—had found that it

credited and adopted. Rather, the agency merely reported that the SLAs had stated that there

were enforcement difficulties and then—based upon those assertions alone—stated that those

purported enforcement difficulties provided sufficient justification for revising the 2015 Rule.

       There are two flaws with that approach, each of which render the challenged provisions

in the Final Rule arbitrary and capricious. First, as the Government conceded at argument, it is

not sufficient for an agency in adopting a regulation simply to mouth the views of one or another

of the affected parties—whether an entity that will be regulated or a beneficiary of the regulation.

The requirement that the agency “examine the relevant data and articulate a satisfactory

explanation for its action including a ‘rational connection between the facts found and the choice

made,’” State Farm, 463 U.S. at 43 (quoting Burlington Truck Lines v. United States, 371 U.S.

156, 168 (1962)), implies that the agency is required actually to examine the relevant data and

reach a reasoned conclusion about the need for regulation and its consistency with law.



2
 At oral argument, the EPA conceded that the Final Rule collapsed the distinction between
difficulties of regulatory enforcement and difficulties of compliance for regulated parties. The
Court addresses both concerns.


                                                26
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 27 of 38




Appalachian Power Co. v. E.P.A, 249 F.3d 1032, 1059 (D.C. Cir. 2001) (“There is no doubt that

the EPA is required to examine the relevant data and articulate a sufficiently reasoned

explanation for its action.”). The agency here abdicated that responsibility. See, e.g., District

Hosp. Partners, L.P. v. Burwell, 786 F.3d 46, 56-57 (D.C. Cir. 2015) (holding that an agency

failed to comply with the APA where it failed to examine data to determine whether or not it was

erroneous).

       Second, given the prior need for the AEZ regulation found by the agency, the EPA was

required “[a]t the very least” to consider whether there was an “alternative way of achieving the

objectives of [FIFRA].” State Farm, 463 U.S. at 48. It need not have made clear “why the new

rule effectuates the statute as well as or better than the old rule.” Fox, 556 U.S. at 514 (internal

quotation marks and citation omitted). But, it must engaged in reasoned decisionmaking. In the

absence of any articulation of an actual or expected regulatory enforcement challenge and what

that challenge was, the administrative record before the Court is devoid of any “cogent[]”

explanation for why the agency “has exercised its discretion in a given manner.” State Farm,

463 U.S. at 48. Because the provision limiting the AEZ to the boundaries of the property was

supported only by the bare assertion that SLAs indicated it would be difficult to enforce without

identifying those enforcement challenges, the EPA has not shown a reasoned connection

between its decision and the objectives of FIFRA. The agency’s failure to do so leaves the Court

with no ability to determine whether an “alternative way of achieving the objectives of [FIFRA]”

might have been available to the EPA. Id.

       The inadequacy of the EPA’s discussion of enforcement challenges is not the only defect

in the agency’s justification for the Boundary Provision. In response to concerns raised by

commenters that the AEZ provision was a necessary supplement to protect worker and bystander




                                                 27
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 28 of 38




safety, the EPA responded that the AEZ was “redundant,” in light of the “do not contact”

provision. 85 Fed. Reg. at 68,768. The EPA stated that it was unnecessary to apply the AEZ

beyond the boundaries of a property, because bystanders would still be protected by the “do not

contact” requirement. Id. at 68,765. Because the “do not contact” provision would remain in

place, limiting the application of the AEZ to the property would not “result in protections being

weakened.” Id. at 68,773.

       In so concluding, however, the agency failed to provide any “reasoned explanation for

disregarding [the] facts and circumstances that underly or were engendered by the [EPA’s] prior

policy.” Fox, 556 U.S. at 515-15. The EPA previously had found that the “do not contact”

requirements were not sufficient to protect individuals off of the agricultural establishment from

the danger of pesticide drift. See 2015 Rule at 67,251 (“EPA disagrees with the assertion that the

‘do not contact’ requirements, along with the other protections on pesticide labels, are by

themselves sufficient to protect workers and bystanders from being directly contacted by

pesticides that are applied.”). The “do not contact” requirement—which predated the 2015

Rule—could not protect against unintended drift. As the studies the EPA previously credited

and relied upon showed, even when the “do not contact” rule was in place, there were between

1,810 and 2,950 annual incidents of physician-diagnosed pesticide poisoning, and that spray drift

accounted for as much as 37% to 67% of acute pesticide-related illnesses. According to the

EPA, many commenters had cited incidents where people were directly exposed to pesticide

applications in spite of the “do not contact” rule. Because such incidents had continued to occur,

“there was a need to supplement the existing WPS protections to reduce exposures to workers

and other persons from being directly sprayed with pesticides.” 2015 Rule at 67,521. The AEZ

provision was not redundant; it was “intended to supplement the existing ‘do not contact’




                                                28
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 29 of 38




requirement by giving the applicator specific criteria for suspending application.” Id. at 67,524.

       At argument, the Government relied on provisions in the 2015 Rule that mandated

enhanced handler training as a justification for the changes effected by the Final Rule. The Final

Rule states that “The Agency believes that the enhanced training requirements of the 2015 WPS

should substantially increase compliance with the ‘Do Not Contact’ requirement.” 85 Fed. Reg.

at 68,768. The Government’s argument has not overcome the strength of Plaintiffs’ showing, at

least at this stage of the proceedings. Although the enhanced training was contained in the 2015

Rule itself, the EPA in 2015 still determined that the AEZ was a necessary protection in addition

to “do not contact.” That reflects a judgment that enhanced training—without the AEZ—was

not sufficient, by itself, to address the documented instances of workers being exposed to

pesticide drift even in the presence of the “do not contact” rule. This judgment by EPA is

consistent with the rationale for the AEZ in the 2015 Rule that the handler's discretion alone—

irrespective of training—had not proved adequate to prevent the persistent incidences of

pesticide poisoning. See 80 Fed. Reg. at 67,521 (“EPA disagrees with the assertion that the ‘do

not contact’ requirements, along with the other protections on pesticide labels, are by themselves

sufficient to protect workers and bystanders from being directly contacted by pesticides that are

applied.”). The AEZ creates a bright-line rule that obviates (or at least dramatically reduces)

exercise of handlers’ discretion within a zone that EPA adjudged to be inherently dangerous.3

       The Court assumes that the EPA was free to reach a different judgment and to

conclude—contrary to the expectations of the 2015 Rule—that the enhanced training mandated



3
 See id. at 67,524 (“The new, explicit requirement to suspend application if people other than
handlers are in the application exclusion zone is intended to supplement the existing ‘do not
contact’ requirement by giving the applicator specific criteria for suspending application. These
specific criteria should be equally useful to applicators attempting to comply with the existing
‘do not contact’ requirement beyond the boundaries of the agricultural establishment . . . .”)


                                                29
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 30 of 38




by the 2015 Rule would prevent the documented instances of pesticide poisoning, or that even if

the training did not prevent the pesticide poisoning, the costs of the AEZ outweighed the benefits

it provided in increased worker safety. But, as the Government conceded at argument, that is not

what the EPA did. It concluded that the addition of the AEZ provision as drafted in the 2015

Rule did not provide any benefits to farmworkers—that it was “redundant”—and that therefore

its elimination would not impose any costs on farmworkers or on those who might be the victims

of unintended drift. And it reached that conclusion without challenging the accuracy of the

findings upon which the 2015 Rule rested or their continued viability after the adoption of that

Rule. It justified agency action not on any new balancing of the costs and benefits, but on the

conclusion that there would be no costs to curtailing the old rule while also concluding that

“revising the AEZ requirement is not expected to result in any quantifiable cost savings for farms

covered by the WPS.” 80 Fed. Reg. 68,769. Before concluding that the AEZ provisions that the

Final Rule would eliminate are of no benefit, the Agency was required to provide some reasoned

explanation for why the results on which it relied in 2015 were no longer valid in 2020, or why a

countervailing consideration carried greater weight. On the record before the Court, it failed to

do so. The Plaintiffs thus have made a showing that the Agency acted arbitrarily and

capriciously. See State Farm, 463 U.S. at 43 (holding agency action arbitrary and capricious

where the agency “offer[s] an explanation for its decision that runs counter to the evidence

before the agency.”); Encino Motorcars, 136 S. Ct. at 2126 (“[A]n unexplained inconsistency in

agency policy is a reason for holding an interpretation to be an arbitrary and capricious change

from agency practice.”).

       The EPA has also not adequately supported the provision of the Final Rule that would

permit pesticide spraying to continue or resume even when individuals not employed by the




                                                30
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 31 of 38




establishment enter onto an easement on a treated area. As with the Boundary Provision, the

EPA justified this change in administrative policy upon the factual finding that “the change to

limit the AEZ within the boundaries of the establishment will [not] result in protections being

weakened.” 85 Fed. Reg. at 68,772-73. For the reasons described above, that finding does not

satisfy the standards articulated in Fox. As with the Boundary Provision, the EPA has failed to

provide any reasoned justification for why it reversed its earlier finding that the Easement

Provision was necessary in order to protect workers and bystanders near pesticide applications.

       The same issues apply to the Droplet Provision, which would reduce the AEZ from 100-

feet for certain pesticide applications to 25-feet for all ground spray applications made from a

height greater than 12 inches from the soil surface or planting medium. See 85 Fed. Reg. at

68,774. The agency stated that it made this change in order “to develop a simplified approach

that is easier to understand and implement.” Id. at 68,775. “EPA has concluded that the 2015

AEZ ground spray criteria are too complex, and in many cases, too restrictive, and the ‘Do Not

Contact’ requirement would be better supplemented by the combination of a simplified AEZ and

additional product-specific requirements where needed.” Id. But the Agency’s assertions are

ipse dixit and underlying its policy is a finding—that the “do not contact” rule and enhanced

training are redundant with the AEZ—that is contrary to the findings underlying the 2015 Rule.

Once again, the Agency was not bound to those findings, but before it departed from them it was

required to acknowledge that it was doing so and to provide some reasoned justification.

   C. Irreparable Harm

       “A showing of irreparable harm is the single most important prerequisite for the issuance

of a preliminary injunction.” Faiveley Transp., 559 F.3d at 118 (internal quotation marks

omitted). “Irreparable harm is injury that is neither remote nor speculative, but actual and

imminent and that cannot be remedied by an award of monetary damages.” N.Y. ex rel.


                                                31
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 32 of 38




Schneiderman v. Actavis PLC, 787 F.3d 638, 660 (2d Cir. 2015) (internal quotation marks

omitted).

       On the current record, Plaintiffs have established that they will suffer irreparable harm if

the challenged provisions of the Final Rule go into effect. That being exposed to pesticides is

harmful is obvious. Evidence of such harm is also clearly presented in the declarations and

exhibits submitted by Plaintiffs. See supra. As explained by Amy Liebman, Director of

Environmental and Occupational Health for Plaintiff MCN:

       On the mild end of the spectrum, victims of acute exposure may experience nausea,
       vomiting, skin rashes, and/or eye irritation. Acute exposure may also result in
       severe symptoms such as convulsions and even death. Studies also show that on the
       more severe end of the spectrum, victims of chronic exposure can experience long-
       term neurological damage and can develop different types of cancer. Long term
       exposure can also cause reproductive issues, resulting in outcomes as severe as
       sterilization.

Liebman Decl. ¶ 12; see also Dkt. No. 15-1, Geoffrey M. Calvert et al., Acute Pesticide

Poisoning Among Agricultural Workers in the United States, 1998-2005, 51 Am. J. Indus. Med.

883, 884 (“Pesticides are . . . an important source of injury and illness among farmers and farm

workers.”) (citation omitted); id. at 96 (“In addition to acute morbidity with it [sic.] attendant

costs in health care resources, and time lost from work and normal daily activities, acute

pesticide poisoning is also associated with chronic adverse health sequelae.”).

       Studies cited in the 2015 Rule—proffered by the Plaintiffs here as exhibits—demonstrate

that farmworkers are at risk of pesticide exposure, including exposure from off-target pesticide

drift. See, e.g. Dkt. No. 15-1, Calvert et al. (2008) at 893 (identifying 1,942 separate pesticide

exposure events between 1998 and 2005); id. at 893 (pesticide poisoning incidence among U.S.

agricultural workers 39 times higher than the rate in all other industries combined). Two such

studies found that off-target pesticide drift is the most common factor contributing to pesticide

exposure. Id. at 891; Dkt. No. 15-2, Edward J. Kasner et al., Gender Differences in Acute


                                                  32
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 33 of 38




Pesticide-Related Illnesses and Injuries Among Farmworkers in the United States, 1998-2007,

55 Am. J. Indus. Med. 571, 575, 575 (2012); see also Dkt. No. 15-3, Soo-Jeong Lee et al., Acute

Pesticide Illnesses Associated with Off-Target Pesticide Drift from Agricultural Applications,

119 Env’t Health Persp. 1162, 1166 (2011) (estimating that 14-24% of occupational pesticide

poisoning may be attributed to off-target drift from agricultural applications).

       This evidence establishes the irreparable harm that will follow if the challenged

provisions of the Final Rule are put into effect. See also Jordan Decl. ¶ 4 (“Given the robust

information and analysis used by EPA to justify the 2015 version of the AEZ provision, I expect

the newly issued, weaker version of the AEZ provision will lead to more innocent workers and

bystanders being made sick when they are sprayed by dangerous pesticides.”); id. ¶ 5 (prior to

the 2015 Rule, incidents of pesticide exposure “continued to occur despite the ‘Do Not Contact’

provision”) (citing 2015 Rule at 67,496-01, 67,521, 67,254).

       The harm is neither remote nor speculative. Its imminence is detailed in the studies

currently before the Court. That evidence establishes that pesticide exposure poses a serious

danger to the health of agricultural workers and bystanders, that off-target drift is a major source

of such danger, see Trevino-Sauceda Decl. ¶ 10; Lopez Decl. ¶ 5, and that the Do Not Contact

provision is, by itself, insufficient to eliminate the danger. By undoing certain protections the

EPA instituted to bolster the Do Not Contact provision, the Final Rule would pose a threat of

irreparable harm to Plaintiffs’ members. Mullins v. City of N.Y., 626 F.3d 47, 55 (2d Cir. 2010)

(“The standard for preliminary injunctive relief requires a threat of irreparable harm, not that

irreparable harm already have occurred.”); Coronel v. Decker, 449 F. Supp. 3d 274, 281

(S.D.N.Y. 2020) (“irreparable harm exists where, as here, petitioners ‘face imminent risk to their

health, safety, and lives.’”) (quoting Henrietta D. v. Giuliani, 119 F. Supp. 2d 181, 214




                                                 33
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 34 of 38




(E.D.N.Y. 2000), aff'd sub nom. Henrietta D. v. Bloomberg, 331 F.3d 261 (2d Cir. 2003)); see

also Homeland Sec., 969 F.3d at 86 (“because money damages are prohibited in APA actions,

[injuries that would result from implementation of a federal agency rule] are irreparable.”) (citing

5 U.S.C. § 702; Ward v. Brown, 22 F.3d 516, 520 (2d Cir. 1994)).4

    D. Balance of the Equities and Public Interest

       “[Second Circuit] precedent[] suggest[s] that the Plaintiffs may be able to show that a

preliminary injunction is warranted on the strength of [likelihood of success on the merits and

irreparable harm] alone.” Homeland Sec., 969 F.3d at 86 (citing Trump v. Deutsche Bank AG,

943 F.3d 627, 636, 640-41 (2d Cir. 2019), rev'd on other grounds, 140 S.Ct. 2019 (2020)).

“Notwithstanding this possibility, [the Court] consider[s] the balance of equities and the public

interest, as discussed in Winter.” Id. (citing Winter, 555 U.S. at 7). Where plaintiffs seek an

injunction against government action, the balancing of hardships and public interest factors

merge. Id. at 58-59 (citation omitted). In addition, under Eastern Air Lines, the Court considers

whether there will be “substantial harm to other interested persons,” from the limited stay of the

effective date of the Final Rule. Eastern Air Lines, 261 F.2d at 830.

       On the record before the Court, the equities tip in favor of the Plaintiffs. As discussed

supra, the Government has disavowed that the Final Rule will result in “any quantifiable cost



4
 The Government’s argument that there is no irreparable harm because any harm depends upon
the assumption that handlers will not abide by the Do Not Contact provision, see Op Br. at 27 n.
10, is unavailing. As the Supreme Court has explained, the Court can rely on the “predictable
effect of Government action on the decisions of third parties” when assessing harm. See Dep't of
Com., 139 S. Ct. at 2566. Moreover, the studies before the Court establish that the Do Not
Contact provision is not adequate to eliminate the harm of off-target pesticide drift. As discussed
above, the AEZ was instituted in part to protect against instances of handlers unwittingly
subjecting bystanders to pesticide exposure through drift. That can arise, for example, when an
individual is within the AEZ but the handler incorrectly believes that they will not be contacted
by a pesticide application. The Court’s finding of irreparable harm therefore does not depend
upon an assumption that any handler will willfully disregard the “do not contact” provision.


                                                34
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 35 of 38




savings for farms.” 85 Fed. Reg. at 68,769. The only non-quantitative costs the Government has

identified are the conclusory, non-particularized assertions by state regulators that the Rule has

created enforcement challenges. Defendants have also not identified interested persons other

than Defendants who would suffer harm, much less substantial harm, from the stay.

       On the other side of the ledger, Plaintiffs stand to suffer an increased threat of pesticide

exposure and its attendant harms—well documented in the record before the Court—if the Final

Rule goes into effect. These harms stand to affect not only Plaintiffs but also members of the

broader public who may live or wander near any field treated with pesticides. There are no

“additional considerations at play—for example, national security implications . . . or the need to

correct a previous policy that had been deemed unlawful.” Homeland Sec., 969 F.3d at 87

(citing Winter, 555 U.S. at 26).

       For those reasons, both the balance of the equities and the public interest favor

maintaining the status quo and staying the effective date of the Final Rule until a hearing on the

motion for a preliminary injunction.

   E. TRO and Stay

       Section 705 of Title 5 specifically permits a court, in advance of the effective date of a

regulation, to “issue all necessary and appropriate process to postpone the effective date of an

agency action.” 5 U.S.C. § 705. The provision is a corollary to that in Section 706 of Title 5

which provides that when agency action is found to be “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” the appropriate remedy is for the court to

hold the agency action unlawful and to set it aside. 5 U.S.C. 706(2)(A); O.A. v. Trump, 404 F.

Supp. 3d 109, 152 (D.D.C. 2019) (“[T]he APA mandates that the Court ‘shall’ ‘set aside’ the

challenged ‘agency action.’”). “When a reviewing court determines that agency regulations are




                                                 35
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 36 of 38




unlawful, the ordinary result is that the rules are vacated—not that their application to the

individual petitioners is proscribed.’” National Mining Ass’n v. U.S. Army Corps of Eng’rs, 145

F.3d 1399, 1409 (D.C. Cir. 1998) (quoting Harmon v. Thornburgh, 878 F.2d 484, 495 n.21 (D.C.

Cir. 1989)) (emphasis added); see also Homeland Sec., 969 F.3d at 87 (2d Cir. 2020) (quoting

National Mining Ass’n, 145 F.3d at 1409)); Mexichem Specialty Resins, Inc. v. E.P.A., 787 F.3d

544, 562 (D.C. Cir. 2015) (Kavanaugh, J., dissenting in part) (“Section 705 of the APA

authorizes courts to stay agency rules pending judicial review without any time limit on the

duration of the stay.”). It follows that when a court stays agency action pursuant to Section 705,

it stays all (or at least the challenged part)5 of the agency regulation as applied to all parties and

not just to the parties before the Court. See O.A. v. Trump, 404 F. Supp.3d at 153 (“[T]he [c]ourt

would be at a loss to understand what it would mean to vacate a regulation, but only as applied to

the parties before the [c]ourt.”); see also Pennsylvania v. Trump, 351 F. Supp. 3d 791, 831 (E.D.

Pa. 2019) (“[T]he national character of an APA violation ordinarily demands a national

remedy.”). Even though the Court’s order will have nationwide effect, the Court’s writ is of

more limited geographic scope: It is limited to the agency authorities who would otherwise take

action to make the Final Rule effective and reflects no more than an application of the APA

provisions permitting suit to be brough by any person “adversely affected or aggrieved by

agency action.” 5 U.S.C. § 702; cf. Trump v. Hawaii, 138 S. Ct. 2392, 2425 (2018) (Thomas, J.,

concurring) (“If district courts have any authority to issue universal injunctions, that authority




5
  In its letter of December 26, 2020, the Government argued that if the Court stays the Final Rule
it should stay only those portions that are challenged and found to be arbitrary and capricious,
citing the severability provision of the Final Rule. Dkt. No. 32 (citing 85 Fed. Reg. 68,760,
68,779). That issue has not been fully briefed by either party. The parties accordingly are
invited to address the scope of the stay in connection with their papers addressing whether the
stay should be vacated or modified.


                                                  36
          Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 37 of 38




must come from a statute or the Constitution.”).6

         Moreover, even if the standards for nationwide injunctions set forth in United States v.

Department of Homeland Security were applicable here, the Court would find them satisfied.

The Government has represented that there are no other lawsuits challenging the Final Rule

pending in any other Court, the stay is of limited duration, and any party may move the Court for

modification of the stay if another Court issues an order that would conflict with this Court’s

order.

                                          CONCLUSION

         The application for a stay of the effective date of the Final Rule is GRANTED. The

Court recognizes that it has entered the stay based only on the limited record, and limited

briefing, it has received. Accordingly, the Court will stay the effective date of the challenged

portions of the EPA regulation only for 14 days, until January 12, 2021, pursuant to 5 U.S.C. §

705, pending a hearing on the application for a preliminary injunction. The Court will hold a

hearing at 2:30 p.m. on January 8, 2021, as to whether the stay and restraining order should be

continued and a preliminary injunction granted or alternatively whether the stay and restraining




6
 Although the Second Circuit has noted that “[t]he issuance of nationwide injunctions has been
the subject of increasing scrutiny in recent years,” New York v. U.S. Dep’t of Homeland Sec., 969
F.3d at 58, the cases it cited all arose in circumstances where a court enjoined an agency from
enforcing a rule that is already in effect. It is by no means obvious that the same analysis follows
when the question is whether a regulation should be permitted to go into effect and when the
relief sought or granted is not a restraint on officers enforcing a regulation that already has the
force of law and that the agency has the responsibility to apply, but instead an order vacating
agency action that has never taken effect so the agency can comply with the APA. One concern
with nationwide injunctions is that they can leave agency officers under conflicting obligations.
When one court enjoins enforcement of a rule already in effect and another court rejects a motion
for an injunction, the agency can be left with conflicting duties – the obligation to enforce the
law and regulations as in effect in the jurisdiction that has rejected the injunction and the
obligation not to do so and to honor a court order where the court has issued an injunction. No
such conflict arises in the circumstances here where the Final Rule is not yet in effect.


                                                 37
         Case 1:20-cv-10645-LJL Document 37 Filed 12/29/20 Page 38 of 38




order should be lifted or modified. Parties should dial 888-251-2909 and use access code

2123101. The Agency shall file the full administrative record in accordance with the deadline

set forth by the Court in a separate order and the parties are invited to submit briefs and

supporting evidence on the schedule set forth therein.



       SO ORDERED.


Dated: December 29, 2020                            __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                 38
